The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 13, 2022. In virtue of this communication, claims 55-62 and 64-77 are currently patentable. 

Allowable Subject Matter
Claims 55-62 and 64-77 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tsai (US 20180335649 A1) discloses a pair of intelligent assisted vision glasses includes an eyeglass body, the left and right frames having accommodation room with transparent liquid, a set of left eye lenses and a set of right eye lenses respectively in the left and right frames, a microelectromechanical component, a sensor electrically connected with the microelectromechanical component for detecting the axial length of eyeball and the curvature of the cornea to generate control signal, and a push unit arranged on the left and right frames and electrically connected with the microelectromechanical component. The microelectromechanical component controls the push unit to change the curvature of the set of left and/or right eye lenses according to the controlling signal. The flow volume of the transparent liquid in the voids between the set of left and/or right eye lenses is changed corresponding to the curvature of the set of left and/or right eye lenses. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624